Motion for an extension of time to take appeal granted. Memorandum: The fact that a defendant waives his right to appeal as part of a negotiated plea agreement “does not foreclose appellate review in all situations” and is not “sufficient to divest the court of subject matter jurisdiction” (People v Callahan, 80 NY2d 273, 284). The failure to notify a defendant in writing pursuant to 22 NYCRR 1022.11 (a), even when the right to appeal has been waived, constitutes improper conduct (see, CPL 460.30 [1] [a]). Present—Green, J. P., Callahan, Doerr, Balio and Fallon, JJ.